MEMORANDUM **
Rocha petitions for review of the Board of Immigration Appeals’s denial of her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(b) and we deny the petition.
The Board did not abuse its discretion because it gave a reasoned basis for its decision by stating correctly that Rocha had submitted no evidence showing that she had a well-founded fear of persecution or that she faces a clear probability of torture. See Konstantinova v. I.N.S., 195 F.3d 528, 529 (9th Cir.1999).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.